Case 2:17-cv-08220-DMG-SK Document 75 Filed 11/08/19 Page 1 of 2 Page ID #:1270




                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
   Case No.       2:17-cv-8220-DMG (SK)                                         Date   November 8, 2019
   Title          Agricola Cuyuma SA, et al. v. Corona Seeds, Inc., et al.




   Present: The Honorable                   Louise A. LaMothe, United States Magistrate Judge
                     Debbie Johnston                                         XTR 11/08/2019
                      Deputy Clerk                                    Court Reporter / Recorder



   Proceedings:              PRE-SETTLEMENT CONFERENCE TELEPHONE CALL


           Case called. Counsel stated their appearances.

           For Plaintiff:        Eduardo Ayala Maura, Ayala Law PA
                                 Brian Noma, Law Offices of Brian Nomi

           For Defendant:        Bruce A. Fink, Benton Orr Duval & Buckingham
                                 Peter Chih-Liang Chen, Horton Oberrecht Kirkpatrick and Martha
                                 Dale M. Dorfmeier, Petrie Dorfmeier LLPA


        Upon the agreement of counsel during the preliminary telephone conference, the
 settlement conference will take place on Wednesday, November 20, 2019, at 11:00 a.m. before
 Magistrate Judge, Louise A. LaMothe, at the Santa Barbara Bankruptcy Courthouse, Courtroom
 202, 1415 State Street, Santa Barbara, CA 93101.

         Plaintiff shall serve a settlement demand by close of business (PST) on Wednesday,
 November 13, 2019. Defendants shall serve a response by close of business (PST) on Tuesday,
 November 19, 2019. In the interest of time, service of both the demand and response shall be by
 e-mail. The parties shall lodge a copy of all documents with the courtroom deputy clerk via
 email to LAL_chambers@cacd.uscourts.gov. The demand and response are not part of the case
 file and should not be filed.

         In addition, either party may also provide the Court with a confidential settlement
 statement, not to be shared with the opposing counsel and not to be filed or made a part of the
 court file.
Case 2:17-cv-08220-DMG-SK Document 75 Filed 11/08/19 Page 2 of 2 Page ID #:1271




        The Court expects the lawyers handling the trial to be present.

         The Court, in its discretion, may speak with any lawyer(s) or any one of the parties
 privately. The comments of the judge during these separate sessions are not to be used by
 counsel in settlement negotiations with opposing counsel. This is necessary in order to avoid
 intentional or unintentional misquotation of the judge.

         All papers submitted for the settlement session will either be returned to the parties or
 destroyed by the Court following the settlement proceedings, unless the parties agree otherwise.
 The Court expresses its appreciation to counsel for their cooperation with these procedures and
 looks forward to a productive session.

        IT IS SO ORDERED.




                                                                                        00       :   50
                                                            Initials of Preparer   dj
